Filed Pursuant to Rule433 Registration Statement No.333-166301 Subject to Completion and Modification SLM FUNDING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS SLM FUNDING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT SLM FUNDING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, SLM FUNDING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-321-7179. Free-Writing Prospectus SLM Student Loan Trust 2012-2 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about March 15, 2012, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A Notes $ 799,000,000 1-month LIBOR plus% January 25, 2029 Floating Rate Class B Notes 1-month LIBOR plus% April 25, 2044 The trust will make payments primarily from collections on a pool of FFELP student loans.Interest and principal on the notes will be payable monthly on the 25th day (or if such day is not a business day, the next business day) of each calendar month, beginning in May 2012.In general, the trust will pay principal to the class A notes until paid in full, and then to the class B notes until paid in full.Interest on the class B notes will be subordinate to interest on the class A notes and principal on the class B notes will be subordinate to both principal and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.In addition, the trust will deposit funds, on the closing date, into the capitalized interest account.These funds will be available only for a limited period of time.The interest rates on the notes will be determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. Some or all of the class B notes may be retained by the depositor or an affiliate of the depositor.This free-writing prospectus also covers the resale of any such retained class B notes from time to time by the depositor or an affiliate of the depositor. We are offering the notes through the underwriters at the prices shown below when and if issued. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. Joint Book-Runners Barclays Capital RBC Capital Markets Co-Manager RBS February 29, 2012 The Information in this Free-Writing Prospectus The information contained herein refers to and supplements certain of the information contained in the Prospectus Supplement, dated February 29, 2012 (the “preliminary prospectus supplement”).Capitalized terms not defined herein shall have the meanings ascribed to such terms in the preliminary prospectus supplement. Rep Lines Below are the rep lines referred to in the final bullet point on page I-3 of Exhibit I to the preliminary prospectus supplement. Id TrustName DatedDate LoanType SubPct (%) SchoolType LoanStatus 180DaysDelinquent OriginationDate StatusEndDate RepayBeginDate OrigPrinBal ($) PrinBal ($) IntTBCBal ($) Loans 1 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 12/30/2007 4/26/2009 - 18 2 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 12/7/2007 5/15/2009 - 15 3 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 5/28/2007 10/28/2009 - 13 4 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 1/15/2007 3/10/2009 - 10 5 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 9/22/2005 3/15/2008 - 3 6 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 5/25/2006 1/26/2009 - 9 7 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 6/2/2006 7/16/2007 - 2 8 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 11/22/2008 8/29/2010 - 34 9 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 10/29/2008 2/5/2010 - 1 10 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 1/22/2008 2/6/2010 - 11 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 1/27/2008 7/4/2009 - 60 12 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 1/2/2008 2/27/2009 - 18 13 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 10/16/2007 9/14/2008 - 7 14 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 6/15/2007 12/9/2009 - 15 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 6/5/2007 3/30/2009 - 45 16 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 7/27/2007 12/24/2008 - 13 17 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 12/16/2006 6/24/2008 - 5 18 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 10/25/2006 12/1/2007 - 2 19 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 6/26/2005 10/9/2008 - 31 20 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 6/3/2005 5/8/2007 - 17 21 SLM 2012-2 1/31/2012 Stafford Other Repayment TRUE 5/23/2005 11/2/2006 - 2 22 SLM 2012-2 1/31/2012 Stafford Other School FALSE 5/20/2006 2/9/2014 8/12/2014 88 23 SLM 2012-2 1/31/2012 Stafford Other School FALSE 11/12/2008 9/4/2013 3/7/2014 24 SLM 2012-2 1/31/2012 Stafford Other School FALSE 5/30/2007 3/17/2015 9/17/2015 11 25 SLM 2012-2 1/31/2012 Stafford Other School FALSE 2/4/2008 8/10/2013 2/10/2014 26 SLM 2012-2 1/31/2012 Stafford Other School FALSE 6/21/2007 10/20/2013 4/22/2014 27 SLM 2012-2 1/31/2012 Stafford Other School FALSE 5/31/2005 10/16/2013 4/18/2014 28 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 5/20/2006 4/7/2012 4/8/2012 30 29 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 10/11/2008 5/30/2012 6/25/2012 30 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 6/10/2007 8/15/2012 11/6/2012 11 31 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 1/26/2008 4/24/2012 4/25/2012 32 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 6/17/2007 4/29/2012 5/1/2012 33 SLM 2012-2 1/31/2012 Stafford Other Grace FALSE 6/30/2005 5/12/2012 4/30/2012 34 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/24/2006 9/20/2013 10/25/2008 35 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/17/2006 12/13/2014 6/1/2008 25 36 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/28/2006 4/19/2013 5/25/2008 13 37 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/8/2006 10/3/2015 1/27/2008 1 38 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 10/6/2008 6/19/2013 6/2/2010 39 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 11/13/2008 10/6/2013 1/2/2010 - 38 40 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 1/12/2008 1/20/2015 1/24/2009 - 3 41 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/11/2007 6/20/2013 4/30/2009 38 42 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 1/15/2008 6/9/2013 1/15/2010 43 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 1/7/2008 9/2/2013 5/22/2009 44 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 12/21/2007 10/26/2013 1/8/2009 45 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 11/23/2007 5/10/2014 7/3/2008 28 46 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 6/7/2007 7/2/2013 10/12/2009 47 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/22/2007 12/2/2013 2/17/2009 48 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/7/2007 11/1/2013 10/12/2008 49 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 1/3/2007 10/4/2013 4/3/2008 89 50 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 8/23/2006 5/25/2013 7/25/2007 6 51 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 6/2/2005 8/4/2013 9/1/2008 52 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 3/12/2004 10/28/2013 6/16/2005 7 53 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 4/29/2005 10/31/2013 12/25/2007 54 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 5/3/2005 11/24/2013 10/18/2007 55 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 4/7/2005 3/2/2014 3/13/2007 47 56 SLM 2012-2 1/31/2012 Stafford Other Deferment FALSE 1/16/2005 8/26/2014 10/13/2006 13 57 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/23/2006 12/3/2008 - 31 58 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/23/2006 9/8/2008 - 18 59 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/26/2006 11/23/2008 - 12 60 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/28/2006 6/23/2008 - 9 61 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 11/7/2008 7/20/2010 - 81 62 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 11/11/2008 4/14/2010 - 30 63 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 9/26/2008 8/22/2009 - 4 64 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 9/20/2007 2/23/2009 - 1 65 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 9/19/2006 11/5/2009 - 2 66 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/16/2008 1/24/2010 - 67 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/13/2008 10/25/2009 - 68 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/2/2008 4/9/2009 - 69 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 11/21/2007 10/14/2008 - 70 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/14/2007 10/12/2009 - 71 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/12/2007 8/16/2009 - 72 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/14/2007 2/26/2009 - 73 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 4/17/2007 9/22/2008 - 74 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/21/2005 12/25/2008 - 75 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 4/20/2005 3/20/2008 - 76 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 4/20/2005 7/26/2008 - 87 77 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 3/7/2005 4/23/2008 - 53 78 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/28/2006 6/8/2009 - 79 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/27/2006 12/28/2008 - 85 80 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/27/2006 2/9/2009 - 81 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/26/2006 4/19/2008 - 82 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/2/2006 9/19/2007 - 60 83 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 11/17/2008 11/14/2010 - 84 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 10/23/2008 5/5/2010 - 85 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 10/25/2008 10/2/2009 - 86 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 3/18/2007 3/30/2009 - 12 87 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 3/17/2007 1/11/2009 - 8 88 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/18/2008 5/11/2010 - 89 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/20/2008 12/9/2009 - 90 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/4/2008 5/8/2009 - 91 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 12/3/2007 10/8/2008 - 92 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/17/2007 4/9/2010 - 93 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/7/2007 11/14/2009 - 94 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/1/2007 11/3/2009 - 5 95 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/6/2007 4/20/2009 - 96 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 4/28/2007 8/26/2008 - 97 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 9/17/2006 10/27/2007 - 98 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/31/2005 12/16/2008 - 99 SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 1/12/2005 6/18/2006 - SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/5/2005 11/18/2008 - SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/2/2005 9/14/2008 - SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 6/6/2005 2/25/2008 - SLM 2012-2 1/31/2012 Stafford Other Repayment FALSE 5/9/2005 5/12/2007 - SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/28/2006 6/13/2012 1/4/2009 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/30/2006 8/15/2012 12/12/2007 13 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/15/2006 5/1/2012 6/5/2008 10 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/23/2006 6/23/2012 5/27/2007 6 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 11/19/2008 5/13/2012 6/29/2010 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 10/15/2008 5/14/2012 8/17/2009 7 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 1/13/2009 2/11/2012 8/13/2009 1 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 8/14/2007 8/5/2012 4/2/2010 1 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 1/19/2008 5/31/2012 1/25/2010 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 1/9/2008 6/4/2012 5/14/2009 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 12/22/2007 5/30/2012 12/25/2008 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 12/23/2007 5/19/2012 8/7/2008 13 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 6/3/2007 6/5/2012 10/21/2009 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/15/2007 6/1/2012 2/17/2009 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 4/17/2007 5/20/2012 10/21/2008 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 1/15/2007 6/18/2012 1/9/2008 48 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 9/12/2006 6/23/2012 11/17/2007 1 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/25/2005 5/25/2012 8/19/2008 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 4/18/2005 5/28/2012 1/15/2008 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 5/6/2005 6/6/2012 9/11/2007 64 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 6/11/2005 6/15/2012 2/11/2007 30 SLM 2012-2 1/31/2012 Stafford Other Forbearance FALSE 2/22/2005 6/1/2012 5/15/2006 7 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 1/31/2008 1/31/2008 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 10/4/2007 10/4/2007 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 9/17/2007 9/17/2007 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 12/5/2007 12/5/2007 - 4 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 3/11/2008 3/11/2008 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 1/13/2008 1/13/2008 - 3 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 12/26/2007 12/26/2007 - 8 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 6/25/2007 6/25/2007 - 3 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 8/20/2007 8/20/2007 - 4 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 8/16/2007 8/16/2007 - 3 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 5/31/2007 5/31/2007 - 4 SLM 2012-2 1/31/2012 PLUS Other Repayment TRUE 6/13/2007 6/13/2007 - 2 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 10/1/2007 2/1/2012 10/1/2007 1 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 3/29/2008 2/26/2013 3/29/2008 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 2/22/2008 2/27/2013 2/22/2008 31 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 12/4/2007 9/4/2012 12/4/2007 27 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 11/28/2007 10/8/2012 11/28/2007 7 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 6/4/2007 3/27/2013 6/4/2007 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 7/16/2007 4/23/2013 7/16/2007 47 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 7/4/2007 4/18/2013 7/4/2007 43 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 8/4/2007 5/20/2013 8/4/2007 18 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 8/26/2006 1/18/2013 8/26/2006 2 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 5/26/2005 10/14/2013 5/26/2005 3 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 8/22/2005 1/8/2013 8/22/2005 2 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 8/5/2005 12/28/2012 8/5/2005 3 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 9/22/2004 3/4/2013 9/22/2004 3 SLM 2012-2 1/31/2012 PLUS Other Deferment FALSE 8/10/2005 5/12/2012 8/10/2005 3 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 2/21/2008 2/21/2008 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 2/4/2008 2/4/2008 - 85 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 5/11/2008 5/11/2008 - 25 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 1/22/2008 1/22/2008 - 56 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/27/2007 6/27/2007 - 45 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 7/13/2007 7/13/2007 - 29 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 8/28/2007 8/28/2007 - 16 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 7/28/2007 7/28/2007 - 39 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 1/11/2006 1/11/2006 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 8/15/2005 8/15/2005 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 9/12/2005 9/12/2005 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 5/31/2006 5/31/2006 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 5/20/2006 5/20/2006 - 5 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/29/2006 6/29/2006 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/1/2006 6/1/2006 - 2 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 5/29/2006 5/29/2006 - 4 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 10/5/2007 10/5/2007 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 8/14/2007 8/14/2007 - 1 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 2/18/2008 2/18/2008 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 2/22/2008 2/22/2008 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 2/24/2008 2/24/2008 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 12/25/2007 12/25/2007 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 11/2/2007 11/2/2007 - 92 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/6/2007 6/6/2007 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 9/13/2006 9/13/2006 - 26 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/18/2007 6/18/2007 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/21/2007 6/21/2007 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 8/12/2007 8/12/2007 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 12/22/2006 12/22/2006 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 1/20/2005 1/20/2005 - 7 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/5/2005 6/5/2005 - SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 4/24/2005 4/24/2005 - 27 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 4/6/2005 4/6/2005 - 31 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 6/1/2005 6/1/2005 - 33 SLM 2012-2 1/31/2012 PLUS Other Repayment FALSE 3/19/2005 3/19/2005 - 45 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 8/10/2007 3/24/2012 8/10/2007 1 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 2/2/2008 7/22/2012 2/2/2008 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 1/1/2008 10/7/2012 1/1/2008 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 12/23/2007 9/6/2012 12/23/2007 59 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 12/11/2007 10/4/2012 12/11/2007 34 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 5/20/2007 8/10/2012 5/21/2007 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 6/26/2007 1/12/2013 6/26/2007 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 7/24/2007 11/1/2012 7/24/2007 82 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 6/17/2007 9/5/2012 6/17/2007 50 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 10/15/2006 8/16/2012 10/15/2006 7 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 2/1/2005 5/1/2012 2/1/2005 4 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 4/29/2005 8/17/2012 4/29/2005 7 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 9/20/2005 4/14/2012 9/20/2005 2 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 1/16/2005 4/28/2012 1/16/2005 7 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 12/28/2004 5/25/2012 12/28/2004 2 SLM 2012-2 1/31/2012 PLUS Other Forbearance FALSE 9/12/2005 8/5/2012 9/12/2005 1 Id Borrowers PmtsMade RemTerm RemIOPayment RiskShare (%) ConsolFee (%) FloorIncomeRebate Coupon (%) BorrMarginInterim (%) BorrMarginRepay (%) BorrCap (%) BorrIndex SAPMarginInterim (%) SAPMarginRepay (%) SAPIndex 1 8 26 TRUE Fixed Rate 3 Mo CP 2 17 9 TRUE Fixed Rate 3 Mo CP 3 9 26 TRUE Fixed Rate 3 Mo CP 4 21 99 11 TRUE Fixed Rate 3 Mo CP 5 8 16 FALSE 3Mo T Bill 3 Mo CP 6 9 - TRUE 3Mo T Bill 3 Mo CP 7 13 - TRUE 3Mo T Bill 3 Mo CP 8 7 - TRUE Fixed Rate 3 Mo CP 9 18 - TRUE Fixed Rate 3 Mo CP 10 7 - TRUE Fixed Rate 3 Mo CP 11 17 - TRUE Fixed Rate 3 Mo CP 12 29 80 - TRUE Fixed Rate 3 Mo CP 13 39 75 - TRUE Fixed Rate 3 Mo CP 14 7 - TRUE Fixed Rate 3 Mo CP 15 18 - TRUE Fixed Rate 3 Mo CP 16 30 84 - TRUE Fixed Rate 3 Mo CP 17 37 83 - TRUE Fixed Rate 3 Mo CP 18 49 71 - TRUE Fixed Rate 3 Mo CP 19 9 - FALSE 3Mo T Bill 3 Mo CP 20 16 96 - FALSE 3Mo T Bill 3 Mo CP 21 26 94 - FALSE 3Mo T Bill 3 Mo CP 22 - - TRUE 3Mo T Bill 3 Mo CP 23 - - TRUE Fixed Rate 3 Mo CP 24 - - TRUE Fixed Rate 3 Mo CP 25 - - TRUE Fixed Rate 3 Mo CP 26 - - TRUE Fixed Rate 3 Mo CP 27 - - FALSE 3Mo T Bill 3 Mo CP 28 - - TRUE 3Mo T Bill 3 Mo CP 29 - - TRUE Fixed Rate 3 Mo CP 30 - - TRUE Fixed Rate 3 Mo CP 31 - - TRUE Fixed Rate 3 Mo CP 32 - - TRUE Fixed Rate 3 Mo CP 33 - - FALSE 3Mo T Bill 3 Mo CP 34 2 - TRUE 3Mo T Bill 3 Mo CP 35 18 - TRUE 3Mo T Bill 3 Mo CP 36 32 - TRUE 3Mo T Bill 3 Mo CP 37 43 43 - TRUE 3Mo T Bill 3 Mo CP 38 1 - TRUE Fixed Rate 3 Mo CP 39 18 94 - TRUE Fixed Rate 3 Mo CP 40 29 81 - TRUE Fixed Rate 3 Mo CP 41 1 - TRUE Fixed Rate 3 Mo CP 42 1 - TRUE Fixed Rate 3 Mo CP 43 18 - TRUE Fixed Rate 3 Mo CP 44 29 - TRUE Fixed Rate 3 Mo CP 45 38 91 - TRUE Fixed Rate 3 Mo CP 46 1 - TRUE Fixed Rate 3 Mo CP 47 18 - TRUE Fixed Rate 3 Mo CP 48 30 - TRUE Fixed Rate 3 Mo CP 49 39 - TRUE Fixed Rate 3 Mo CP 50 50 70 - TRUE Fixed Rate 3 Mo CP 51 2 - FALSE 3Mo T Bill 3 Mo CP 52 67 53 - FALSE 3Mo T Bill 3 Mo CP 53 17 - FALSE 3Mo T Bill 3 Mo CP 54 31 - FALSE 3Mo T Bill 3 Mo CP 55 41 - FALSE 3Mo T Bill 3 Mo CP 56 53 66 - FALSE 3Mo T Bill 3 Mo CP 57 7 27 TRUE 3Mo T Bill 3 Mo CP 58 20 10 TRUE 3Mo T Bill 3 Mo CP 59 33 15 TRUE 3Mo T Bill 3 Mo CP 60 40 8 TRUE 3Mo T Bill 3 Mo CP 61 5 21 TRUE Fixed Rate 3 Mo CP 62 18 12 TRUE Fixed Rate 3 Mo CP 63 28 92 20 TRUE Fixed Rate 3 Mo CP 64 5 19 TRUE Fixed Rate 3 Mo CP 65 13 11 TRUE Fixed Rate 3 Mo CP 66 5 23 TRUE Fixed Rate 3 Mo CP 67 18 12 TRUE Fixed Rate 3 Mo CP 68 30 15 TRUE Fixed Rate 3 Mo CP 69 38 10 TRUE Fixed Rate 3 Mo CP 70 5 23 TRUE Fixed Rate 3 Mo CP 71 17 13 TRUE Fixed Rate 3 Mo CP 72 30 16 TRUE Fixed Rate 3 Mo CP 73 39 9 TRUE Fixed Rate 3 Mo CP 74 5 22 FALSE 3Mo T Bill 3 Mo CP 75 18 14 FALSE 3Mo T Bill 3 Mo CP 76 30 16 FALSE 3Mo T Bill 3 Mo CP 77 42 6 FALSE 3Mo T Bill 3 Mo CP 78 4 - TRUE 3Mo T Bill 3 Mo CP 79 17 - TRUE 3Mo T Bill 3 Mo CP 80 32 - TRUE 3Mo T Bill 3 Mo CP 81 43 - TRUE 3Mo T Bill 3 Mo CP 82 51 - TRUE 3Mo T Bill 3 Mo CP 83 3 - TRUE Fixed Rate 3 Mo CP 84 17 - TRUE Fixed Rate 3 Mo CP 85 26 - TRUE Fixed Rate 3 Mo CP 86 4 - TRUE Fixed Rate 3 Mo CP 87 22 92 - TRUE Fixed Rate 3 Mo CP 88 3 - TRUE Fixed Rate 3 Mo CP 89 18 - TRUE Fixed Rate 3 Mo CP 90 30 - TRUE Fixed Rate 3 Mo CP 91 38 99 - TRUE Fixed Rate 3 Mo CP 92 3 - TRUE Fixed Rate 3 Mo CP 93 18 - TRUE Fixed Rate 3 Mo CP 94 94 - TRUE Fixed Rate 3 Mo CP 95 29 - TRUE Fixed Rate 3 Mo CP 96 39 - TRUE Fixed Rate 3 Mo CP 97 50 - TRUE Fixed Rate 3 Mo CP 98 5 - FALSE 3Mo T Bill 3 Mo CP 99 65 77 - FALSE 3Mo T Bill 3 Mo CP 18 - FALSE 3Mo T Bill 3 Mo CP 29 - FALSE 3Mo T Bill 3 Mo CP 41 - FALSE 3Mo T Bill 3 Mo CP 52 97 - FALSE 3Mo T Bill 3 Mo CP 2 - TRUE 3Mo T Bill 3 Mo CP 17 - TRUE 3Mo T Bill 3 Mo CP 28 - TRUE 3Mo T Bill 3 Mo CP 38 82 - TRUE 3Mo T Bill 3 Mo CP 1 - TRUE Fixed Rate 3 Mo CP 17 - TRUE Fixed Rate 3 Mo CP 27 93 - TRUE Fixed Rate 3 Mo CP - - TRUE Fixed Rate 3 Mo CP 1 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 29 - TRUE Fixed Rate 3 Mo CP 38 - TRUE Fixed Rate 3 Mo CP 1 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 29 - TRUE Fixed Rate 3 Mo CP 40 - TRUE Fixed Rate 3 Mo CP 49 71 - TRUE Fixed Rate 3 Mo CP 2 - FALSE 3Mo T Bill 3 Mo CP 18 - FALSE 3Mo T Bill 3 Mo CP 29 - FALSE 3Mo T Bill 3 Mo CP 41 - FALSE 3Mo T Bill 3 Mo CP 52 67 - FALSE 3Mo T Bill 3 Mo CP 8 40 TRUE Fixed Rate 3 Mo CP 16 32 TRUE Fixed Rate 3 Mo CP 18 6 TRUE Fixed Rate 3 Mo CP 7 95 - TRUE Fixed Rate 3 Mo CP 21 78 - TRUE Fixed Rate 3 Mo CP 30 85 - TRUE Fixed Rate 3 Mo CP 44 75 - TRUE Fixed Rate 3 Mo CP 10 - TRUE Fixed Rate 3 Mo CP 19 - TRUE Fixed Rate 3 Mo CP 32 88 - TRUE Fixed Rate 3 Mo CP 42 78 - TRUE Fixed Rate 3 Mo CP 52 58 - TRUE Fixed Rate 3 Mo CP - - TRUE Fixed Rate 3 Mo CP 1 - TRUE Fixed Rate 3 Mo CP 17 - TRUE Fixed Rate 3 Mo CP 30 - TRUE Fixed Rate 3 Mo CP 41 78 - TRUE Fixed Rate 3 Mo CP 2 - TRUE Fixed Rate 3 Mo CP 19 - TRUE Fixed Rate 3 Mo CP 31 - TRUE Fixed Rate 3 Mo CP 41 - TRUE Fixed Rate 3 Mo CP 51 69 - TRUE Fixed Rate 3 Mo CP 6 - FALSE 3Mo T Bill 3 Mo CP 63 57 - FALSE 3Mo T Bill 3 Mo CP 26 94 - FALSE 3Mo T Bill 3 Mo CP 37 - FALSE 3Mo T Bill 3 Mo CP 52 65 - FALSE 3Mo T Bill 3 Mo CP 5 25 TRUE Fixed Rate 3 Mo CP 18 11 TRUE Fixed Rate 3 Mo CP 31 14 TRUE Fixed Rate 3 Mo CP 43 5 TRUE Fixed Rate 3 Mo CP 6 22 TRUE Fixed Rate 3 Mo CP 19 7 TRUE Fixed Rate 3 Mo CP 31 14 TRUE Fixed Rate 3 Mo CP 45 3 TRUE Fixed Rate 3 Mo CP 11 13 FALSE 3Mo T Bill 3 Mo CP 13 11 FALSE 3Mo T Bill 3 Mo CP 31 89 17 FALSE 3Mo T Bill 3 Mo CP 10 - TRUE 3Mo T Bill 3 Mo CP 64 94 - TRUE 3Mo T Bill 3 Mo CP 34 - TRUE 3Mo T Bill 3 Mo CP 41 75 - TRUE 3Mo T Bill 3 Mo CP 56 63 - TRUE 3Mo T Bill 3 Mo CP 9 - TRUE Fixed Rate 3 Mo CP 9 - TRUE Fixed Rate 3 Mo CP 4 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 31 - TRUE Fixed Rate 3 Mo CP 44 89 - TRUE Fixed Rate 3 Mo CP 49 88 - TRUE Fixed Rate 3 Mo CP 5 - TRUE Fixed Rate 3 Mo CP 62 62 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 31 - TRUE Fixed Rate 3 Mo CP 46 95 - TRUE Fixed Rate 3 Mo CP 55 95 - TRUE Fixed Rate 3 Mo CP 7 - FALSE 3Mo T Bill 3 Mo CP 72 62 - FALSE 3Mo T Bill 3 Mo CP 18 - FALSE 3Mo T Bill 3 Mo CP 30 - FALSE 3Mo T Bill 3 Mo CP 42 97 - FALSE 3Mo T Bill 3 Mo CP 55 - FALSE 3Mo T Bill 3 Mo CP - - TRUE Fixed Rate 3 Mo CP 2 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 30 - TRUE Fixed Rate 3 Mo CP 40 94 - TRUE Fixed Rate 3 Mo CP 3 - TRUE Fixed Rate 3 Mo CP 18 - TRUE Fixed Rate 3 Mo CP 31 - TRUE Fixed Rate 3 Mo CP 42 89 - TRUE Fixed Rate 3 Mo CP 50 - TRUE Fixed Rate 3 Mo CP 2 - FALSE 3Mo T Bill 3 Mo CP 68 - FALSE 3Mo T Bill 3 Mo CP 22 98 - FALSE 3Mo T Bill 3 Mo CP 30 90 - FALSE 3Mo T Bill 3 Mo CP 43 77 - FALSE 3Mo T Bill 3 Mo CP 56 64 - FALSE 3Mo T Bill 3 Mo CP SLM Student Loan Trust 2012-2 Issuing Entity $799,000,000 Floating Rate Class A Student Loan-Backed Notes $25,000,000 Floating Rate Class B Student Loan-Backed Notes SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Joint Book-Runners Barclays Capital RBC Capital Markets Co-Manager RBS February 29, 2012
